Citation Nr: 1216915	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-38 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967. The Veteran died in June 2007, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for the cause of the Veteran's death.

In an April 2011 decision, the Board remanded the claim for additional development and adjudicative action. The case has been returned to the Board for further appellate review and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

It is noted that in correspondence received at the AMC in April 2012, the appellant indicated that she was preparing a response regarding her case, apparently following receipt of the March 2012 supplemental statement of the case.  There is no prejudice to the appellant as the Board is remanding for the case for further development and she and her representative will have the opportunity to submit further evidence and/or argument.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Pursuant to remand instructions in the April 2011 Board decision, the Veteran's claims file was furnished to the appropriate VA physician to render a medical opinion as to whether it is at least as likely as not that the cause of the Veteran's death was etiologically related to his period of active service, or a service-connected disability contributed substantially or materially to cause the Veteran's death, to include whether any medication prescribed for a service-connected disability contributed to the Veteran's death. An appropriate VA physician noted review of the claims file and provided opinions with sufficient rationale in a June 2011 VA medical opinion. The physician also commented on the February 2010 opinion of Dr. Rushford, as requested in the remand instructions.

Subsequently, in September 2011, the RO requested treatment records from Dr. Rushford and his facility pertaining to the Veteran from December 1999 to June 2007. In October 2011, the Veteran's private treatment records with Dr. Rushford from September 2001 to June 2007 were obtained and associated with the claims file. The Board notes that the June 2007 record is dated one day prior to the Veteran's death, provided results from a physical examination, and documented a history of the Veteran's illness at that time, to include an updated list of his medications.

The Board finds that the June 2011 VA medical opinion is inadequate to render a decision for the claim on appeal in light of the newly associated private treatment records with Dr. Rushford, which includes the June 2007 record from the day prior to the Veteran's death. As a result, an additional VA medical opinion is necessary. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007). The RO should arrange for the Veteran's claims file to be reviewed by the VA physician who prepared the June 2011 VA medical opinion (or a suitable substitute if that VA physician is unavailable) for the purpose of preparing an addendum.

Therefore, in order to give the appellant every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Furnish the Veteran's claims file to the VA physician who prepared the June 2011 VA medical opinion (or a suitable substitute if that VA physician is unavailable). The VA physician must review all of the pertinent evidence of record, to include the private treatment records with Dr. Rushford from September 2001 to June 2007. The VA physician must prepare an addendum opinion for the purpose of stating whether or not the medical opinion rendered in June 2011 has changed in light of the newly associated evidence of record, and the examiner should provide a full explanation for the opinion expressed. 

2. Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted, the appellant and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).










